                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 187:
 This document relates to:
                                                    STEVICK LETTER BRIEF
 Stevick v. Monsanto Co., 16-cv-2341
                                                    Re: Dkt. No. 7241



       The Court is tentatively of the view that if the Stevicks present their exposure claims

together, a continuance of the trial date will be necessary. The Court is also tentatively of the

view that if Mrs. Stevick proceeds on her exposure claim alone, evidence of Mr. Stevick’s cancer

diagnosis will likely be inadmissible under Federal Rule of Evidence 403.

       A further case management conference in Stevick v. Monsanto Co., 16-cv-2341, is

scheduled for November 14, 2019, at 10:00 a.m. in San Francisco, Courtroom 4, 17th Floor. The

parties should be prepared to discuss this matter (including whether a joint trial on the exposure

claims is appropriate) and any other matter that requires attention.

       IT IS SO ORDERED.

Dated: November 6, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
